

116 HR 1047 IH: To give effect to more accurate maps of units of the John H. Chafee Coastal Barrier Resources System that were produced by digital mapping of such units, and for other purposes.
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1047IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Dunn introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo give effect to more accurate maps of units of the John H. Chafee Coastal Barrier Resources System that were produced by digital mapping of such units, and for other purposes. 
1.Replacement of certain John H. Chafee coastal barrier resources system maps
(a)Cape San Blas P30/P30P (1 of 2)The map entitled Cape San Blas Unit P30/P30P (1 of 2) and dated January 11, 2016, as included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled Cape San Blas Unit P30/P30P (1 of 2) and dated December 19, 2018. (b)Cape San Blas P30/P30P (2 of 2)The map entitled Cape San Blas Unit P30/P30P (2 of 2) and dated January 11, 2016, as included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled Cape San Blas Unit P30/P30P (2 of 2) and dated December 19, 2018. 
